Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 21, 2021

The Court of Appeals hereby passes the following order:

A22D0038. HILDA HUTCHINSON et al. v. ANNEEWAKEE TRAILS
    HOMEOWNERS ASSOCIATION, INC.
A22D0043. HILDA HUTCHINSON et al. v. ANNEEWAKEE TRAILS
    HOMEOWNERS ASSOCIATION, INC.

      In this civil case, the trial court granted the motion for service by publication
filed by the plaintiff. The defendants, Hilda Hutchinson and Mia Hutchinson, filed
a motion to vacate the order allowing service by publication. The trial court denied
the motion to vacate, and the defendants filed these two applications for discretionary
review.1
      We lack jurisdiction because the case remains pending below. Given the
pendency of the case, the defendants were required to comply with the interlocutory
appeal requirements, which include obtaining and providing a certificate of
immediate review from the trial court, in order to appeal the trial court’s order
denying the motion to vacate. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App.
435, 435 (383 SE2d 906) (1989). In addition, the discretionary appeal statute does not
excuse a party seeking appellate review of an interlocutory order from complying
with the additional requirements of OCGA § 5-6-34 (b). Bailey v. Bailey, 266 Ga.
832, 833 (471 SE2d 213) (1996).




      1
        The applications are virtually identical, with the exception of additional
exhibits filed in Case No. A22D0043.
Accordingly, these discretionary applications are hereby DISMISSED.



                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               09/21/2021
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                             , Clerk.